PATTERSON, Judge.
Sym appeals from the trial court’s summary denial of his petition for writ of habe-as corpus wherein he alleged denial of due process in a disciplinary hearing held on September 28, 1989, that resulted in 60 days’ segregation for disorderly conduct and for intentionally creating a security, safety, or health hazard. The attorney general correctly notes that the exhibits supporting the state’s “Motion for Judgment on the Pleadings” do not, in any way, pertain to the proceedings subject to the petition. The attorney general requests that this cause be remanded for the state to have the opportunity to supply the proper exhibits.
Accordingly, we order that the trial court’s ruling be set aside and this cause remanded for further proceedings.
REVERSED AND REMANDED.
All Judges concur.